APPLICATION FOR REHEARING
,No 414. Decided July 15, 1940.
BY THE COURT:
This cause is before this Court upon an application for re-hearing. The application is supported by brief of the defendants-appellants and, contrary to the usual custom, is opposed by brief in behalf of the appellee.
We have carefully noted the claims of the appellants and citation of authorities. We recognize the pertinency of the two decisions — Jennings v Jennings, 21 Oh St 56, and Armstrong v Armstrong, 11 C. C. (NS) 474. These cases were both considered by us at the time of the original hearing and we now see no reason to give them further consideration.
We also recognize the case of Zeizelman, Executor v Maher, Administrator, 27 Oh Ap 512, and have by entry found that the latter case is in conflict with the judgment rendered herein and have certified the record in this case to the Supreme Court for review and final determination.
See also Davis v Warner, 47 Oh Ap 495, syl. 9; Shearn v Shearn, 60 Oh Ap 317.
Both of these decisions give some support to appellants’ position.
■ See also — the recently issued booklet by Kinney, entitled “Election in Ohio by an Ohio Spouse”, published by Land Title & Trust Company, Cleveland, Ohio.
We also note the contention of counsel that the appellants are entitled to take one-half of the $50.00 weekly payments provided for the widow by Item II, but we fail to follow the argument of counsel in this contention.
The case has been so thoroughly briefed, argued and considered that we discover no good reason why the motion for re-hearing should be granted.
Motion denied.
Appropriate entries should be submitted to opposite counsel. We have from counsel for appellee a form of entry suggested by him. We think it best that the form he suggests be submitted to the examination of opposite counsel before it is submitted to the Court.
GEIGER & BARNES, JJ, concur.
HORNBECK. PJ. dissents from refusal • to grant re-hearing.